Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 4, 1974, which affirmed the decision of a referee sustaining the initial determinations of the Industrial Commissioner disqualifying claimant from receiving benefits because he voluntarily left his employment without good cause, charging claimant with an overpayment of $840 ruled to be recoverable and holding that claimant willfully made a false statement to obtain benefits. The claimant’s explanation for not accepting the transfer of employment offered and his explanation for indicating to the local office that his employment was terminated because of a lack of work presented questions of fact and credibility which, along with the issue of whether the separation was for good cause within the meaning of the Labor Law, are questions within the sole province of the board and, since its determination is supported by *823substantial evidence, we should not disturb it (Matter of Rubinstein [Cather-wood], 33 AD2d 950). Similarly, the determination of whether or not the misrepresentation was willful is factual, and we find no reason to disturb the board’s decision (Matter of Clemente [Catherwood], 27 AD2d 676). Decision affirmed, without costs. Greenblott, J. P., Main, Larkin, Herlihy and Reynolds, JJ., concur.